Citation Nr: 9914177	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for a left eye 
pterygium.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1939 to June 1945.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to a compensable disability rating for a left eye 
pterygium.  The veteran has perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The impairment of vision of the left eye due to the 
service-connected pterygium is no worse than 20/50, and the 
visual acuity of the right eye is deemed to be normal.  There 
is no evidence that the pterygium is causing any other 
current disability.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a left 
eye pterygium are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.75, 4.84a, Diagnostic 
Code 6034 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he incurred 
an injury to the left eye in April 1943, and that on his 
separation from service in June 1945 the examiner found a 
left eye pterygium.  VA hospital summaries show that a 
pterygium was excised on three occasions in 1951, and that 
radium D treatment was applied to prevent the pterygium from 
recurring.  In a January 1952 rating decision the RO granted 
service connection for left eye pterygium, post-operative, 
healed, and rated the disorder as noncompensable.

VA treatment records show that in November 1990 the veteran 
complained of a sensation of having a foreign body in the 
left eye, and the treating physician found that the left 
medial cornea, in the area from which the pterygium was 
excised, had thinned to 50 percent of its normal thickness.  
In January 1991 the veteran's complaints of drainage and 
crusting in the eyes were assessed as conjunctivitis.  In 
June 1991 he reported having irritation in the left eye since 
the surgery in 1951, and it was again noted that he had an 
indentation in the area of the old surgery.

Private treatment records indicate that in February and March 
1994 his complaint of a scratchy, foreign body sensation in 
the left eye was attributed to blepharitis after pterygium 
removal, with visual acuity of 20/25 in the right eye and 
20/40 in the left eye.  In May 1994 he reported having 
chronic irritation and redness in the left eye, which the 
examiner attributed to the deep limbal excavation resulting 
from the pterygium surgery.  Examination of the left eye 
revealed visual acuity of 20/40.  In November 1994 he was 
found to have blepharitis, dry eye syndrome, and a corneal 
scar, and the visual acuity was found to be 20/25 in the 
right eye and 20/50 in the left eye.

In February 1996 the veteran claimed to have lost the use of 
his left eye, in that it was always irritated.  He submitted 
private medical reports indicating that in November 1996 he 
complained of severe irritation in the left eye and a gradual 
decrease in the visual acuity.  Examination revealed the 
indentation on the cornea of the left eye and visual acuity 
in the right eye of 20/40 and in the left eye of hand motion 
only.  His treating ophthalmologist was unable to explain the 
reported decrease in visual acuity based on the examination, 
and he was referred to a neuro-ophthalmologist.  

The report of the neuro-ophthalmology examination in November 
1996 shows that the veteran complained of a progressive 
vision loss in the left eye over the previous 10 years.  The 
examiner noted that he had a history of pterygium surgery in 
1952 followed by beta radiation.  Examination showed best 
corrected visual acuity in the left eye of finger count only, 
an equivocal left afferent pupil defect, and constriction of 
the visual field.  The split lamp examination revealed 
scarring along the nasal limbus from the previous pterygium 
surgery and an early nuclear sclerotic cataract, but no other 
abnormality.  The fundus examination showed some possible 
early temporal pallor of the left optic nerve, and some 
changes to the retina due to aging.  The examiner stated that 
he could provide no explanation for the reported progressive 
vision loss in the left eye, based on the examination, and 
that the pupil defect did not conform to the reported loss of 
visual acuity or vision field constriction, which the 
examiner attributed to a possible non-organic overlay.

The report of a November 1996 magnetic resonance image (MRI) 
of the head, with special attention to the orbits, shows that 
no relevant abnormalities were revealed.

In a December 1996 statement the veteran claimed to have lost 
all vision in the left eye, which he attributed to the 
pterygium surgery.

The report of a July 1997 VA ophthalmology examination 
indicates that the examiner was asked to provide an opinion 
on whether the reported loss of visual acuity in the left eye 
was due to the service-connected pterygium.  Examination of 
the eyes showed that the visual acuity in the right eye for 
near vision was 20/30 and 20/40 for distance vision.  The 
visual acuity in the left eye was found to be light 
perception only.  Examination of the left eye revealed 
evidence of the old pterygium scar, the pterygium having been 
removed in 1952.  The cornea was found to be irregular, with 
a Dellen nasally on the sclera.  The veteran was noted to 
have dry eyes with transient blurring in both eyes.  He also 
had a ptosis of the left upper eyelid, with that eyelid being 
one millimeter lower than the right.  On evaluation of the 
fundus of the left eye, the examiner found that the optic 
nerve was pale in comparison to the right eye, which he 
characterized as evidence of a lack of nutrition getting to 
the eye, but that the macula and vessels were clear.

The examiner noted that the veteran had a history of vision 
fluctuation in the left eye and a significant drop in visual 
acuity over the past three years.  The examiner concluded 
that the decreased visual acuity was due to a "retrobulbar 
situation" inasmuch as the vessels and macula appeared to be 
clear.  As the result of the examination the examiner 
provided diagnoses of dry eyes syndrome; a Dellen with 
corneal irregularity and poor tear break up time; optic 
neuritis of the left eye of unknown etiology; lowered visual 
acuity of the left eye, secondary to the optic neuritis; and 
a ptosis that did not affect his visual acuity.


II.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

Ratings on account of visual impairment are to be based only 
on examination by specialists, including uncorrected and 
corrected central visual acuity for distance and near based 
on the Snellen's test type or its equivalent.  The best 
distant vision obtainable after best correction will be the 
basis of rating.  The disability rating for a pterygium is 
based on the loss of vision, if any.  38 C.F.R. §§ 4.75, 
4.84a, Diagnostic Code 6034.

In Boyer v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 
Vet. App. 142 (1999), the Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) (Court) 
upheld VA's interpretation of 38 U.S.C.A. § 1160(a) and 
38 C.F.R. § 3.383 to the effect that hearing loss in a non-
service-connected ear is deemed to be normal for the purpose 
of rating hearing loss in the service-connected ear.  
VAOPGCPREC 
32-97.

Although not specifically addressed by the Court, the 
analysis applied in determining that the nonservice-connected 
organ was considered to be normal, when the diagnostic 
criteria requires the consideration of the impairment of 
paired organs, also applies to the evaluation of impairment 
of vision.  Because the visual impairment in the veteran's 
right eye is not related to service, the vision in that eye 
is considered to be normal, or 20/20, for determining the 
appropriate rating for the service-connected left eye 
disability.

In determining the proper evaluation for the residuals of a 
service-connected injury, manifestations not resulting from 
the service connected injury cannot be used in establishing 
the evaluation.  38 C.F.R. § 4.14.

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


III.  Analysis

The Board finds that the veteran's claim for a compensable 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of private 
treatment records and the report of a June 1997 VA 
ophthalmology examination.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

Pterygium is a wing-like structure, applied especially to a 
triangular fold of membrane, extending from the conjunctiva 
to the cornea.  Dorland's Illustrated Medical Dictionary 1384 
(28th ed. 1994); Norris v. West, 11 Vet. App. 219 (1998).  
The veteran claims that he is entitled to an increased rating 
for this disability, because he has lost the vision in his 
left eye.  However, on the VA examination in July 1997, the 
examiner found that the loss of visual acuity was due to a 
retrobulbar abnormality, that is an abnormality behind the 
eyeball, rather than an abnormality on the surface of the 
eye.  The examiner explicitly attributed the loss of visual 
acuity to optic neuritis.  The examiner did not identify a 
pterygium or its residuals on the examination.

The examiner based this conclusion on the fact that the 
macula and vessels were normal.  Because the decrease in 
visual acuity is not due to a service-connected disability, 
the loss of vision cannot be considered in determining the 
appropriate rating.  38 C.F.R. § 4.14.

The examiner did note corneal irregularity, however, the 
examiner did not attribute this irregularity to the 
pterygium, but to a dellen, or a lack of nutrition to the 
eye.  

Examination of the visual acuity in the left eye in November 
1994, which is the most recent evidence available prior to 
the vision loss due to a nonservice-connected cause, revealed 
that the vision in the left eye was 20/50.  According to the 
diagnostic codes pertaining to impairment of vision, a 
compensable disability rating requires that the visual acuity 
be no better than 20/50 in one eye and no better than 20/40 
in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  
Because the visual acuity of the right eye is considered to 
be normal, or 20/20, the criteria for a compensable 
disability rating are not met.  38 C.F.R. § 4.31.  There is 
no evidence that the pterygium currently causes any other 
disability.

There is no question regarding which of two evaluations would 
more properly classify the severity of the service-connected 
disability.  38 C.F.R. § 4.7.  For these reasons the Board 
has determined that the preponderance of the evidence is 
against the claim of entitlement to a compensable disability 
rating for a left eye pterygium.


ORDER

The claim of entitlement to a compensable disability rating 
for a left eye pterygium is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

